Name: Commission Regulation (EEC) No 1475/92 of 5 June 1992 varying for the 1992/93 marketing year the closing date for the submission in Germany of declarations of areas sown to seedflax
 Type: Regulation
 Subject Matter: Europe;  farming systems;  plant product
 Date Published: nan

 6. 6. 92 Official Journal of the European Communities No L 155/27 COMMISSION REGULATION (EEC) No 1475/92 of 5 June 1992 varying for the 1992/93 marketing year the closing date for the submission in Germany of declarations of areas sown to seedflax HAS ADOPTED THIS REGULATION : Article 1 By way of a derogation from Article 8 ( 1 ) of Regulation (EEC) No 1799/76, declarations of areas sown to seedflax for the 1992/93 marketing year may be submitted in Germany on 4 June 1992 at the latest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), as last amended by Regulation (EEC) No 4003/87 (2), and in particular Article 2 (4) thereof, Whereas Article 8 ( 1 ) of Commission Regulation (EEC) No 1799/76 of 22 July 1976 laying down detailed rules for the application of special measures in respect of linseed (3), as last amended by Regulation (EEC) No 3633/91 (4), provides that every producer of seedflax shall by 20 May of each year submit a declaration of areas sown ; whereas in Germany administrative difficulties linked to the strike by public services did not allow this date to be respected for the 1992/93 marketing year, whereas the date in question for that year should there ­ fore be deferred until 4 June 1992 in this Member State ; Whereas the measures provided for in this Regulation are in accordance with die opinion of the Management Committee for Oils and Fats, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 20 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 67, 15. 3. 1976, p. 29. (2) OJ No L 377, 31 . 12. 1987, p. 46. (3) OJ No L 201 , 27. 7. 1976, p. 14. 0 OJ No L 344, 14. 12. 1991 , p. 45.